Citation Nr: 0118354	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for bilateral pes planus, 
from January 28, 1997?

2.  What evaluation is warranted for low back pain, from July 
28, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from August 1973 
to July 1980.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).

A formal claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
was received at the RO in January 2001.  A rating decision 
dated in March 2001, denied this claim.  Although the veteran 
presented testimony at a video hearing conducted before the 
Board in May 2001, as to the impact his service-connected 
back disorder and depression had on his employability, a 
notice of disagreement must be filed at the regional office 
from which the claimant received notice of the determination 
being appealed.  38 C.F.R. § 20.300 (2000).  Accordingly, if 
the veteran wishes to initiate an appeal as to the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability, he must submit a written 
communication to the RO expressing disagreement with the 
denial of this issue.  38 C.F.R. § 20.200 (2000). 


FINDING OF FACT

At a video hearing conducted before the Board in May 2001, 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal as to the issue of the proper 
evaluation for bilateral pes planus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 1997 rating decision, service connection for 
bilateral pes planus was granted and a 10 percent evaluation 
was assigned.  The veteran was provided notice of this action 
and in April 1997, his notice of disagreement to the rating 
assigned was received.  The RO provided the veteran and his 
representative with a statement of the case in March 1999, 
with regard to this issue, and notified him of his appellate 
rights.  A substantive appeal as to this issue was received 
by the RO in March 1999.  At the video hearing conducted 
before the Board in May 2001, the veteran requested that the 
issue of the proper evaluation for bilateral pes planus be 
withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In the present case, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal as to the issue of the proper evaluation 
for bilateral pes planus.  Although the veteran withdrew this 
claim orally at the VA video hearing conducted before the 
Board in May 2001, the Board views the transcript of the 
hearing as a "writing" and accepts the veteran's withdrawal 
of this issue.

As a result, no allegation of error of fact or law remains 
before the Board for consideration.  The Board finds that the 
veteran has withdrawn his claim as to the issue of the proper 
evaluation for bilateral pes planus.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.



ORDER

The appeal as to the issue of the proper evaluation for 
bilateral pes planus is dismissed.


REMAND

The claim as to the proper evaluation for low back pain is 
based on the assignment of an initial disability rating.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco v. Brown, 7 Vet. App. 
55 (1994), did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  In this case, service 
connection for low back pain was granted by a rating decision 
dated in January 2001, and a 10 percent evaluation was 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295, effective the date of receipt of 
the veteran's claim, July 28, 1995.  See 38 C.F.R. § 3.400 
(2000).  Thereafter, the RO increased the disability rating 
assigned for low back pain to 20 percent by a rating decision 
dated in March 2001.  This rating was made effective the date 
of a VA examination conducted on January 20, 2001.  
Accordingly, the Board has recharacterized this issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson.  

Further development is warranted prior to final adjudication 
of the veteran's claim, to include a "thorough and 
contemporaneous medical examination."  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Unfortunately, although the 
veteran was afforded VA examinations in January 2000 and 
January 2001, those examinations are inadequate for rating 
purposes.  In this respect, any examination of a 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, because the diagnostic codes used to 
rate the veteran's back disability are cast in large measure 
in terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  Id.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include any 
additional treatment at the VA Medical 
Center in Augusta, Georgia.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 efforts to 
secure government records must continue 
until it is reasonably certain that the 
records do not exist or that further 
efforts would be futile.  The veteran 
must then be given an opportunity to 
respond.  

2.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected low back pain.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner must comment upon whether there 
is listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion.  The examiner must also 
state whether the veteran's back disorder 
involves only the muscles, or if it also 
involves the joint structure and nerves.  
If there is neurological involvement, the 
examiner must comment as to the frequency 
of any neurological symptoms and whether 
such symptoms are compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of involvement.  
Any psychogenic overlay must be carefully 
described and distinguished from any 
organic pathology.

Additionally, the examiner must record 
the range of motion of the lumbosacral 
spine in degrees, and indicate the normal 
range of lumbar motion.  The examiner 
must state to what extent the veteran's 
range of motion deviates from these norms 
(i.e. mild, moderate, severe).  The 
examiner must report the degree of 
limitation on normal functioning of the 
lumbosacral spine caused by pain and 
provide a complete and detailed 
discussion with respect to any weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  Rather than 
simply reporting that pain on motion is 
present, the examiner must provide a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of his lumbosacral spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (functional loss may be 
due to pain, supported by adequate 
pathology).  In particular, it must be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner must evaluate the range of 
motion of the low back and must determine 
whether flare-ups of the disorder cause 
additional limitation of motion.  If 
feasible, these determinations should be 
expressed in terms of degrees of 
additional loss of range of motion.  If 
prolonged use does not cause weakened 
movement, excess fatigability, or 
incoordination, or if flare-ups do not 
cause an additional loss of range of 
motion, or if any such additional loss of 
range of motion cannot be expressed in 
degrees, then the examiner must so state 
for the record.  It must be specifically 
noted in the examination report if any 
complaints noted in the history provided 
by the veteran do not comport with or 
relate to either the physical findings on 
examination or the general nature of the 
current disability.  Complete reasons and 
bases must accompany any opinion offered.  
Any report prepared should be typed.

3.  The veteran should inform the RO at 
once if his appeal of the Social Security 
Administration's denial of disability 
benefits is overturned in his favor.  
Thereafter, the RO must take appropriate 
action in accordance with Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 
(1992).

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, the RO should conduct any 
other development deemed necessary, to 
include any necessary development under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and readjudicate the issue on 
appeal, with consideration of the holding 
in Fenderson, to include "staged" 
ratings, if appropriate.  If the issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  The 
supplemental statement of the case should 
include a discussion of the evidence 
considered, and should address whether 
the veteran's claim should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  After the veteran and his 
representative have been provided an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


